DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 25 September 2018, where:
Claim 7 is amended.
New claim 16 is presented for examination.
Claims 1-16 are pending.
Claims 1-16 are rejected.
Foreign priority is claimed to CN 201710919294.1, filed 30 September 2017. A certified copy of this paper has been filed 28 September 2018. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference “105” of Fig. 1;
Reference “101b” of Fig. 1; and
Reference “403c” of Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	Figure 1 should be designated by a legend such as --Prior Art-- because the figure and associated description is referenced in the Background of the Invention. (Specification ¶¶ 0002-11). Accordingly, as admitted prior art, only that which is old is illustrated. See MPEP § 608.02(g). 
Corrected drawings in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c) ) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“an expert knowledge conversion module” in claim 8;
“a causal reasoning module” in claim 8; and
“a representation modification module 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 U.S.C. § 101
6.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method for estimating causality among observed variables, comprising:
in response to receiving expert knowledge for at least part of a plurality of observed variables, converting the expert knowledge into a constraint that needs to be satisfied by a causality objective function for the plurality of observed variables; and
estimating the causality among the observed variables, by using observed data of the observed variables to optimally solve, through sparse causal reasoning, the causality objective function under a constraint of a directed acyclic graph and the constraint that needs to be satisfied and converted from the expert knowledge.
Under Step 1, the instant claim recites a method, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
. . . converting the expert knowledge into a constraint that needs to be satisfied by a causality objective function . . . , which is , which is a mathematical concept of converting data from one domain into another form for input and/or assessment by another mathematical function of a causality objective function; and
estimating the causality among the observed variables . . . to optimally solve . . . the causality objective function under a constraint of a directed acyclic graph and the constraint that needs to be satisfied . . . , which is a mathematical concept directed to assessing the causality between observed variables under constraints of a DAG (probabilistic determinations) and that of the variable.
The claim recites the steps of converting expert knowledge for processing via a causality objective function, and estimating observed variable causality, which are acts of evaluating information that can practically performed in the human mind. The claim is directed to an abstract idea of estimating causality among observed variables.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include:
“a directed acyclic graph,” used for evaluation of event pairs on a causal relationship basis, where edges represent causal relations between the events forming the directed acyclic graph.
“sparse causal reasoning,” which is a search algorithm used on sparse graphs encountered during search. 
The claim recites activities that include:
in response to receiving expert knowledge for at least part of a plurality of observed variables, . . . 
This generic step of receiving data is executed as instructions with a regular computer that does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a directed acyclic graph,” used for evaluation of event pairs on a causal relationship basis, where edges represent causal relations between the events forming the directed acyclic graph, which also is used depict Bayesian distributions. MPEP § 2106.04(a)(2).
“sparse causal reasoning,” which is a search algorithm used on sparse graphs encountered during search. MPEP § 2106.04(a)(2).
Receiving and processing data using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 2 recites the “method of claim 1, wherein the expert knowledge comprises any one or more of an edge constraint, a path constraint, a sufficient conditions and an essential condition.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 3 recites the “method of claim 2, wherein the method further comprises performing, for the edge constraint, at least one of:
converting a direct reason between two observed variables into a constraint for existence of parent-children relationship between two corresponding nodes;
converting no direct reason between two observed variables into a constraint for absence of parent-children relationship between two corresponding nodes; and
converting a direct correlation between two observed variables into a constraint for two corresponding nodes being in parent-children relationship to each other.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 2, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 2.
Claim 4 recites the “method of claim 2, wherein the method further comprises performing, for the path constraint, at least one of:
converting an indirect reason between two observed invariables into a constraint for existence of parent-children relationship between any third point on the path between two corresponding nodes and an end point in the two corresponding nodes;
converting no indirect reason between two observed variables into a constraint for absence of parent-children relationship between any third point on the path between two corresponding nodes and an end point in the two corresponding nodes;
converting an indirect correlation between two observed variables into an indirect reason between the two observed variables and indirect reasons between a third observed variable other than the two observed variables and each of the two observed variables, and converting them based on the converting the indirect reason; and
converting independence between two observed variables into no indirect reason between the two observed variables and an indirect reason between a third observed variable other than the two observed variables and at most one of the two observed variables, and converting them based on the converting the no indirect reason and the converting the indirect reason.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 2, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 2.
Claim 5 recites the “method of claim 2, wherein the method further comprises: for the sufficient condition, converting a sufficient condition relationship between two observed variables into a direct reason between the two observed variables, and converting it based on the converting the direct reason.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 2, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 2.
Claim 6 recites the “method of claim 2, wherein the method further comprises: for the essential condition, converting an essential condition relationship between two observed variables into a constraint for pointing of an edge between two corresponding nodes.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 2, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 2.
Claim 7 recites the “method of claim 2, further comprising: modifying based on an essential condition relationship between two observed variables, an expression of corresponding observed variables in the causality objective function.” 
Under Step 2A Prong One of the eligibility analysis, the claim recites the steps of:
modifying . . . an expression of corresponding observed variables in the causality objective function, which is a mathematical concept of “scoring” via an expression pertaining to the observed variables.
The claim recites the step of modifying an expression, which is an acts of evaluating and/or processing information that can practically performed in the human mind. The claim is directed to an abstract idea of estimating causality among observed variables.
The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 2, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 2.
Claim 8 recites:
An apparatus for estimating causality among observed variables, comprising:
an expert knowledge conversion module configured to, in response to receiving expert knowledge for at least part of a plurality of observed variables, convert the expert knowledge into a constraint that needs to be satisfied by a causality objective function for the plurality of observed variables; and
a causal reasoning module configured to estimate the causality among the observed variables, by using observed data of the observed variables to optimally solve, through sparse causal reasoning, the causality objective function under a constraint of a directed acyclic graph and the constraint that needs to be satisfied and converted from the expert knowledge.
Under Step 1, the instant claim recites an apparatus, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
. . . convert the expert knowledge into a constraint that needs to be satisfied by a causality objective function . . . , which is , which is a mathematical concept of converting data from one domain into another form for input and/or assessment by another mathematical function of a causality objective function; and
estimate the causality among the observed variables . . . to optimally solve . . . the causality objective function under a constraint of a directed acyclic graph and the constraint that needs to be satisfied . . . , which is a mathematical concept directed to assessing the causality between observed variables under constraints of a DAG (probabilistic determinations) and that of the variable.
The claim recites the steps of converting expert knowledge for processing via a causality objective function, and estimating observed variable causality, which are acts of evaluating information that can practically performed in the human mind. The claim is directed to an abstract idea of estimating causality among observed variables.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include:
“an expert knowledge conversion module,” which is a generic computer component performing generic computer functions at a high level of generality, (see Specification ¶ 0079 & Fig. 5; MPEP § 2106.04(a)(2).III.C.3),
“a causal reasoning module,” which is a generic computer component performing generic computer functions at a high level of generality, (see Specification ¶ 0079 & Fig. 5; MPEP § 2106.04(a)(2).III.C.3)
“a directed acyclic graph,” used for evaluation of event pairs on a causal relationship basis, where edges represent causal relations between the events forming the directed acyclic graph.
“sparse causal reasoning,” which is a search algorithm used on sparse graphs encountered during search. 
The claim recites activities that include:
in response to receiving expert knowledge for at least part of a plurality of observed variables, . . . 
This generic step of receiving and processing data is executed as instructions with a regular computer that does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a directed acyclic graph,” used for evaluation of event pairs on a causal relationship basis, where edges represent causal relations between the events forming the directed acyclic graph, which also is used depict Bayesian distributions. MPEP § 2106.04(a)(2).
“sparse causal reasoning,” which is a search algorithm used on sparse graphs encountered during search. MPEP § 2106.04(a)(2).
Receiving and processing data using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 9 recites the “apparatus of claim 8, wherein the expert knowledge comprises any one or more of an edge constraint, a path constraint, a sufficient condition and an essential condition.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 8, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 8.
Claim 10 recites the “apparatus of claim 9, wherein the expert knowledge conversion module is further configured to perform, for the edge constraint, at least one of:
converting a direct reason between two observed variables into a constraint for existence of parent-children relationship between two corresponding nodes;
converting no direct reason between two observed variables into a constraint for absence of parent-children relationship between two corresponding nodes; and
converting a direct correlation between two observed variables into a constraint for two corresponding nodes being in parent-children relationship to each other.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 11 recites the “apparatus of claim 9, wherein the expert knowledge conversion module is configured to perform for the path constraint, at least one of:
converting an indirect reason between two observed invariables into a constraint for existence of parent-children relationship between any third point on the path between two corresponding nodes and an end point in the two corresponding nodes;
converting no indirect reason between two observed variables into a constraint for absence of parent-children relationship between any third point on the path between two corresponding nodes and an end point in the two corresponding nodes;
converting indirect correlation between two observed variables into an indirect reason between the two observed variables and indirect reasons between a third observed variable other than the two observed variables and each of the two observed variables, and converting them based on the converting the indirect reason; and
converting independence between two observed variables into no indirect reason between the two observed variables and an indirect reason between a third observed variable other than the two observed variables and at most one of the two observed variables, and converting them based on the converting the no indirect reason and the converting the indirect reason.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 12 recites the “apparatus of claim 9, wherein the expert knowledge conversion module is configured to, for the sufficient condition, convert a sufficient condition relationship between two observed variables into a direct reason between the two observed variables, and converting it based on the converting the direct reason.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 13 recites the “apparatus of claim 9, wherein the expert knowledge conversion module is configured to, for the essential condition, convert an essential condition relationship between two observed variables into a constraint for pointing of an edge between two corresponding nodes.” The claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 14 recites the “apparatus of claim 9, further comprising a representation modification module configured to modify, based on an essential condition relationship between two observed variables, an expression of the corresponding observed variables in the causality objective function.” 
Under Step 2A Prong One of the eligibility analysis, the claim recites the steps of:
. . . to modify . . . an expression of corresponding observed variables in the causality objective function, which is a mathematical concept of “scoring” via an expression pertaining to the observed variables.
The claim recites the step of modifying an expression, which is an acts of evaluating and/or processing information that can practically performed in the human mind. The claim is directed to an abstract idea of estimating causality among observed variables.
Under Step 2A Prong Two of the eligibility analysis, the claim recites additional claim elements beyond the identified judicial exception that include:
“representation modification module,” which is a generic computer component performing generic computer functions at a high level of generality, (see Specification ¶ 0079 & Fig. 5; MPEP § 2106.04(a)(2).III.C.3),
This generic step of receiving and processing data is executed as instructions with a regular computer that does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Otherwise, the claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 15 recites:
A system for estimating causality among observed variables, comprising:
a processor, and
a memory having a computer program code stored therein which, when executed by the processor, causes the processor to perform the method according to claim 1.
Under Step 1, the instant claim recites a system, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
. . . converting the expert knowledge into a constraint that needs to be satisfied by a causality objective function . . . , which is , which is a mathematical concept of converting data from one domain into another form for input and/or assessment by another mathematical function of a causality objective function; and
estimating the causality among the observed variables . . . to optimally solve . . . the causality objective function under a constraint of a directed acyclic graph and the constraint that needs to be satisfied . . . , which is a mathematical concept directed to assessing the causality between observed variables under constraints of a DAG (probabilistic determinations) and that of the variable.
The claim recites the steps of converting expert knowledge for processing via a causality objective function, and estimating observed variable causality, which are acts of evaluating information that can practically performed in the human mind. The claim is directed to an abstract idea of estimating causality among observed variables.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include:
“a processor,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
“a memory,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
“a directed acyclic graph,” used for evaluation of event pairs on a causal relationship basis, where edges represent causal relations between the events forming the directed acyclic graph, which also is used depict Bayesian distributions. MPEP § 2106.04(a)(2).
“sparse causal reasoning,” which is a search algorithm used on sparse graphs encountered during search. MPEP § 2106.04(a)(2).
The claim recites activities that include:
in response to receiving expert knowledge for at least part of a plurality of observed variables, . . . 
This generic step of receiving data is executed as instructions with a regular computer that does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a processor,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
“a memory,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
“a directed acyclic graph,” used for evaluation of event pairs on a causal relationship basis, where edges represent causal relations between the events forming the directed acyclic graph, which also is used depict Bayesian distributions. MPEP § 2106.04(a)(2).
“sparse causal reasoning,” which is a search algorithm used on sparse graphs encountered during search. MPEP § 2106.04(a)(2).
Receiving and processing data using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 16 recites the “method of claim 3, further comprising: modifying based on an essential condition relationship between two observed variables, an expression of corresponding observed variables in the causality objective function.” 
Under Step 2A Prong One of the eligibility analysis, the claim recites the steps of:
modifying . . . an expression of corresponding observed variables in the causality objective function, which is a mathematical concept of “scoring” via an expression pertaining to the observed variables.
The claim recites the step of modifying an expression, which is an acts of evaluating and/or processing information that can practically performed in the human mind. The claim is directed to an abstract idea of estimating causality among observed variables.
Otherwise, the claim merely recites more details or specifics of the abstract idea of estimating causality among observed variables of claim 3, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 3.
Claim Rejections - 35 U.S.C. § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
21.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 20030220906 to Chickering et al. [hereinafter Chickering] in view of US Published Application 20190096102 to Weissbrod et al. [hereinafter Weissbrod].
Regarding claims 1, 8, and 15, Chickering teaches [a] method (Chickering, Abstract) of claim 1, [a]n apparatus (Chickering, Abstract) of claim 8, and a system (Chickering, Abstract) of claim 15, for estimating causality among observed variables, comprising:
in response to receiving expert knowledge for at least part of a plurality of observed variables (Chickering ¶ 0032 teaches learning begins with an initial model 14, Such as can be represented by one or more nodes corresponding to variables corresponding to the data domain (that is, a plurality of observed variables) defined by the data 12. . . . [A] knowledge engineer can define the initial model 14 from the data 12, based on empirical data and/or expert knowledge for the domain (that is, expert knowledge) for which the model applies (accordingly, receiving expert knowledge for at least a part of a plurality of observed variables); Chickering ¶ 0142 teaches the expert knowledge 282 typically comprises a sample size, and the priors on structures for sample data, such as time series data, such as provided by an expert in a given field), . . . ; and
estimating the causality among the observed variables, by using observed data of the observed variables to optimally solve, through sparse causal reasoning (Chickering ¶ 0112, in the context of causal models, teaches given that the generative distribution has a perfect map (that is, the independencies and dependencies in the distribution from which the data was generated can be represented exactly) in a DAG defined over the observables, then there exists a sparse search space (that is, a space in which each state is connected to a small fraction of the total states) (that is, the “sparse search space” is through sparse causal reasoning) to which we can apply a greedy search algorithm (that is, a “greedy search algorithm” is an optimizing algorithm to optimally solve) that, in the limit of large number of training cases, identifies the generative structure (that is, estimating the causality among the observed variables, by using observed data of the observed variables to optimally solve, thorough sparse causal reasoning), the causality objective function under a constraint of a directed acyclic graph (Chickering ¶ 0110 teaches directed acyclic graph models) and the constraint that needs to be satisfied and converted from the expert knowledge (Chickering ¶¶ 0156-57 teaches [t]he operators are subject to the constraint that the resulting graph is a PDAG (e.g., a graph containing no directed cycles) and that it admits a consistent extension. . . . The validity of each operator can be tested based on application of the operator to the current state and determining whether the above constraint is satisfied;
[Examiner Note: the Specification recites “The sparse causal reasoning for example may employ A* search and its various improvements and extended algorithms.” (Specification ¶ 0075); on the same basis of the example of Applicant’s Specification, the “greedy search algorithm” of Chickering is sparse causal reasoning); also, Applicant’s Specification recites “a causality objective function is optimally solved using the observed data based on the greedy local search algorithm, and finally the causality structure is obtained.” (Specification ¶ 0009); that is, the “greedy search algorithm” of Chickering is to optimally solve . . . the causality objective function)]).
Though Chickering teaches the feature of generating an initial DAG from data based on expert knowledge for the domain for which the model applies, Chickering, however, does not explicitly teach -
But Weissbrod teaches -
* * *
in response to receiving expert knowledge . . . , converting the expert knowledge into a constraint (Weissbrod ¶ 0025 teaches [a] set of constraints may include, but is not limited to, defining a conditional distribution for a node given its parents, specifying temporal-based constraints by assigning a relative time-stamp to one or more nodes in the graph, and identifying nodes that cannot be affected by others ( e.g., age or ethnicity)) that needs to be satisfied by a causality objective function for the plurality of observed variables (Weissbrod ¶ 0011 teaches embodiments of the present invention recognize that there is a need for an approach that combines algorithmic graph construction with expert knowledge; Weissbrod ¶ 0018 teaches graph construction program 112 operates to construct and refine a causal graph through collaboration with a user, such as an expert. . . .  [G]raph construction program 112 enables a user through the interactive display interface to modify the constraints, enter in new/additional constraints, or modify or define components of the graph, such as an edge (that is, converting the expert knowledge into a constraint)
[Examiner notes that the phrase “that needs to be satisfied by a causality objective function for the plurality of observed variables” is one of intended use for a constraint and is afforded little patentable weight)]); and
* * *
Chickering and Weissbrod are from the same or similar field of endeavor. Chickering teaches a Bayesian network model, such as a DAG, is constructed to include expert knowledge for a domain. Weissbrod teaches constructing causal graphs that combines graph construction with expert knowledge. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Chickering pertaining to constructing a Bayesian network model with the expert knowledge of the graph construction of Weissbrod.
The motivation for doing so is that a need to combine algorithmic graph construction with expert knowledge because there is no existing interactive method to construct causal graphs that accounts for possible unmeasured confounding effects in the graph. (Weissbrod ¶¶ 0010-11). 
Examiner notes that the terms "processor" and “memory” recited in Applicant's claims are interpreted to be a well-known hardware structures.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 2 and 9, the combination of Chickering and Weissbrod teaches all of the limitations of claims 1 and 8, respectively, as described above in detail. 
Chickering teaches -
wherein the expert knowledge comprises any one or more of an edge constraint, a path constraint (Chickering, Fig. 9, teaches:

    PNG
    media_image1.png
    510
    665
    media_image1.png
    Greyscale

where Chickering ¶ 0141 teaches data, for example, can include empirical data 280 and expert knowledge 282.  Chickering, Table 1, teaches a path constraint and an edge constraint (Examiner annotations in boxes):

    PNG
    media_image2.png
    586
    664
    media_image2.png
    Greyscale

Chickering ¶ 0101 teaches [t]he operators 106-116 and their application are subject to the constraint that the resulting graph is a PDAG (e.g., a graph containing no directed cycles) that admits a consistent extension (that is, Table 1 teaches a path constraint and an edge constraint)), a sufficient conditions and an essential condition (also, Chickering ¶ 0109 teaches Table 1 provides for each of the E-space operators both: (1) necessary and sufficient conditions (that is, expert knowledge comprises . . . a sufficient conditions and an essential condition)
[Examiner notes that a “sufficient conditions and an essential condition” is a term of art, in which “Causal sufficiency assumes that there are no latent common causes, for two or more of the observed variables in the underlying data generating process.”1]).
Regarding claims 3 and 10, the combination of Chickering and Weissbrod teaches all of the limitations of claims 2 and 9, respectively, as described in detail above. 
further comprises performing, for the edge constraint, at least one of:
converting a direct reason between two observed variables into a constraint for existence of parent-children relationship between two corresponding nodes (Chickering ¶ 0036 teaches [i]f there exists any such G, we say that P admits a consistent extension. A completed PDAG is a special type of PDAG, which also can be used to represent equivalence classes of DAGS, in which directed edges correspond to compelled edges in the equivalence class (that is, “compelled edges” and “equivalence class” are constraints, where converting a direct reason between two observed variables into a constraint for existence of parent-children relationship between two corresponding nodes); see also Chickering Fig. 2A );
converting no direct reason between two observed variables into a constraint for absence of parent-children relationship between two corresponding nodes (Chickering ¶ 0036 teaches If there exists any such G, we say that P admits a consistent extension. A completed PDAG is a special type of PDAG, which also can be used to represent equivalence classes of DAGS, in which . . . undirected edges correspond to reversible edges in the equivalence class (that is, converting a direct reason between two observed variables into a constraint for absence of parent-children relationship between two corresponding nodes); Chickering ¶ 0080 teaches [g]iven a PDAGP, a DAG G can be created that contains all of the directed edges from P, and no other edges. . . . [in an algorithm based on existence and absence, if] P admits a consistent extension, the node X is guaranteed to exist. Next, for each undirected edge y-X incident to X in P, insert a directed edge y->x in G. Finally, remove X and all incident edges from the P and continue with the next node. The algorithm terminates when all nodes have been deleted from P); and
converting a direct correlation between two observed variables into a constraint for two corresponding nodes being in parent-children relationship to each other (Chickering ¶ 0055 teaches two DAGs are equivalent if and only if they have the same skeletons and the same v-structures. It follows that for any DAG G-(V,E), an edge X→Y ∈  E is covered in G if X and Y have identical parents (that is, “have identical parents” is converting a direct correlation between two observed variables into a constraint for two corresponding nodes being in parent-children relationship to each other)
[Examiner Note: the claim elements recite the term “reason” in the context of “direct reason,” “no direct reason,” etc., which is not defined by the claims nor by the Applicant’s Specification. For the purposes of examination, the term “reason” as used herein is construed as “relation” or “relationship” in the context of the observed variables.]).
Regarding claims 4 and 11, the combination of Chickering and Weissbrod teaches all of the limitations of claims 2 and 9, respectively, as described in detail above. 
Chickering teaches -
further comprises performing, for the path constraint, at least one of:
converting an indirect reason between two observed invariables into a constraint for existence of parent-children relationship between any third point on the path between two corresponding nodes and an end point in the two corresponding nodes (Chickering ¶ 0003 teaches two variables indirectly connected (that is, converting an indirect reason) through intermediate variables (that is, any third point on the path between two corresponding nodes and an end point in the two corresponding nodes) are said to be conditionally dependent given lack of knowledge of the values (“states”) of the intermediate variables);
converting no indirect reason between two observed variables into a constraint for absence of parent-children relationship (Chickering ¶ 0003 teaches that [t]he absence of edges in a Bayesian network conveys conditional independencies) between any third point on the path between two corresponding nodes and an end point in the two corresponding nodes (Chickering ¶ 0003 teaches [w]hen there is an edge between two nodes, the probability distribution of the first node depends upon the value of the second node when the direction of the edge points from the second node to the first node (that is, the “intermediate” variable forms any third point on a path between two corresponding nodes and an end point in the two corresponding nodes));
* * *
and converting independence between two observed variables into no indirect reason between the two observed variables (Chickering ¶ 0050 teaches [t]he set of all independence constraints imposed by the structure G via Equation 1 can be characterized by Markov conditions (that is, converting independence between two observed variables), which are the constraints that each variable is independent of its non-descendants given its parents (that is, “non-descendants” are no indirect reason)) and an indirect reason between a third observed variable other than the two observed variables and at most one of the two observed variables, and converting them based on the converting the no indirect reason and the converting the indirect reason (Chickering ¶ 0052 [s]uch distributional assumptions can sometimes impose non-independence constraints (that is, no indirect reason) on the joint distribution that lead to DAGs that are independence equivalent (that is, indirect reason) but not distributionally equivalent (that is, an indirect reason between third observed variable other than the two observed variables and at most one of the two observed variables, and converting them based on the no indirect reason and the converting the indirect reason)).
Weissbrod teaches -
* * *
converting an indirect correlation between two observed variables into an indirect reason between the two observed variables and indirect reasons between a third observed variable other than the two observed variables and each of the two observed variables, and converting them based on the converting the indirect reason (Weissbrod ¶ 0028 teaches graph construction program 112 infers a directionality of one or more undirected edges based on the received set of constraints and using edge orientation rules of the algorithm specified to use. For example, the main edge orientation rule for the Peter-Clarke (PC) algorithm used for CPDAGs is that for each triple of vertices X, Y, Z (that is, a “triple of vertices” is a path constraint for converting an indirect correlation between two observed variables into an indirect reason between the two observed variables and indirect reasons between a third observed variable other than the two observed variables) such that the pair X, Y and the pair Y, Z are each adjacent in G (the undirected graph) but the pair X, Z is not adjacent in G, orient X-Y-Z as X->Y<-Z if and only if Y does not d-separate X and Y); and
* * *
Regarding claims 5 and 12, the combination of Chickering and Weissbrod teaches all of the limitations of claims 2 and 9, respectively, as described in detail above.
Chickering teaches -
wherein the method further comprises: 
for the sufficient condition, converting a sufficient condition relationship between two observed variables (Chickering ¶ 0109 teaches Table 1 provides for each of the E-space operators both: (1) necessary and sufficient conditions for that operator to be valid (that is, for the sufficient condition, converting a sufficient condition relationship between two observed variables)) into a direct reason between the two observed variables, and converting it based on the converting the direct reason (Chickering ¶ 0103 teaches [t]here is one other restriction that can be placed on the insertion operators 106 and 110; namely, the insertion an edge is allowed only if it has the same “directedness” in the resulting completed PDAG (that is, converting . . . into a direct reason between the two observed variables, and converting it based on the converting the direct reason)).
Regarding claims 6 and 13, the combination of Chickering and Weissbrod teaches all of the limitations of claims 2 and 9, respectively, as described in detail above. 
wherein the method further comprises: 
for the essential condition, converting an essential condition relationship between two observed variables into a constraint (Chickering ¶ 0102 teaches [t]he operator (DELETE U) 108 (that is, the “operators” provide a constraint, which are “sufficient and necessary”) can be applied (that is, converting an essential condition relationship between two observed variables into a constraint) to delete any undirected edge x-y in the representation P 104. A directed edge can be inserted in either direction (that is, for pointing an edge) for any pair of nodes x and y that are not adjacent in the representation P 104 by applying the operator (INSERTD) 110) for pointing of an edge between two corresponding nodes (Chickering ¶ 0003 teaches [w]hen there is an edge between two nodes, the probability distribution of the first node depends upon the value of the second node when the direction of the edge points from the second node to the first node (that is, for pointing of an edge between two corresponding nodes)).
Regarding claims 7, 14, and 16, the combination of Chickering and Weissbrod teaches all of the limitations of claims 2, 9, and 3, respectively, as described in detail above.
Chickering teaches -
modifying based on an essential condition relationship between two observed variables, an expression of corresponding observed variables in the causality objective function (Chickering ¶ 0094 teaches a decomposable (that is, modifying) scoring criterion S applied to a DAG G can be expressed as a sum and/or product of its nodes and associated probability distributions at such nodes; Chickering ¶ 0104 teaches [t]he local functions 134-144 measure the increase in the (score-equivalent and decomposable) scoring criterion that will result from applying the operator (that is, the “operator” is an essential condition relationship);  
[Examiner notes the Specification recites “it is possible to use the observed variable corresponding to node d' to adjust the [scoring] expression of the observed variable corresponding to node d (Specification ¶¶ 0058-59). Accordingly, the plain meaning of “expression” covers the “scoring criterion S” of Chickering]).
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(Sauer et al., "Supplement 2: Use of Directed Acyclic Graphs," 2013) teaches causal effects and the conditions in which observed data can be used to estimate counterfactual-based causal effects.
(Yu et al., “A Review on Algorithms for Constraint-based Causal Discovery,” 2016) teaches constraint-based causal discovery algorithms.
(US Published Application 20100060643 to Kolipaka et al.) teaches an algorithm to aesthetically layout directed acyclic graphs, which includes methods to reduce the number of edge crossings and increase the number of straight edges in such drawings.
23.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yu et al., “A Review on Algorithms for Constraint-based Causal Discovery,” arXiv (2016), right column at p. 1, last partial paragraph.